Citation Nr: 0430207	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  93-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1989 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

This case was initially denied by the Board in June 1998.  
Subsequently, the veteran appealed this decision, and, in 
January 2000, the United States Court of Appeals for Veterans 
Claims (Court) partially vacated the Board's decision.  The 
Board then remanded this case back to the RO for further 
development in September 2000 and June 2003.

In the June 2003 remand, the Board also directed the RO to 
issue a Statement of the Case as to the issue of entitlement 
to an initial evaluation in excess of 70 percent for major 
depression.  A Statement of the Case was issued in December 
2003, but the veteran provided no further argument on this 
matter in any subsequent submissions, including a January 
2004 Substantive Appeal that addressed only his claimed low 
back disorder.  Accordingly, the veteran has not sought to 
perfect an appeal as to this issue, and the Board lacks 
jurisdiction to further consider this matter.  (The Board 
observes that the RO has since assigned a 100 percent 
evaluation for major depression, but only as of December 23, 
2003.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Following the completion of the requested development in the 
June 2003 remand, the Board readjudicated the veteran's claim 
and issued Supplemental Statements of the Case in December 
2003 and April 2004.  Subsequently, the RO received 
additional VA treatment records dated from March to July in 
2004.  These records contain findings pertaining to the low 
back.  However, the RO did not respond with a further 
Supplemental Statement of the Case.  Such an issuance, 
however, is required under 38 C.F.R. § 19.31 (2003), and this 
defect must be cured by the RO in view of 38 C.F.R. § 19.9 
(2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Supplemental 
Statement of the Case to the veteran 
addressing the issue of entitlement to 
service connection for a low back 
disorder, with consideration of all 
evidence added to the claims file since 
the issuance of the April 2004 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




